         Case 1-19-45884-cec          Doc 80      Filed 03/18/20   Entered 03/19/20 13:43:48




                            UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NEW YORK (BROOKLYN)


In re:
                                                        Chapter 11
657-665 5      TH
                    AVENUE LLC,                         Case No. 19-45884 (CEC)

                                        Debtor.


                  ORDER GRANTING MOTION OF PORTFOLIO
                ACQUISITION 4 2017, LLC FOR RELIEF FROM THE
          AUTOMATIC STAY PURSUANT TO 11 U.S.C. §§ 362(d)(1) AND 362(D)(3)

          This matter having come before this Court upon the Motion of Portfolio Acquisition 4

2017, LLC for Relief from the Automatic Stay Pursuant to 11 U.S.C. §§ 362(d)(1) and 362(d)(3)

(the “Motion”) 1, filed by Portfolio Acquisition 4 2017, LLC, due notice having been given, all

objections having been resolved or overruled, the Court having conducted a hearing on the

Motion on March 11, 2020, (CEC)and after full consideration of the issues, it is hereby ordered

that:

          1.         The Motion is granted.

          2.         Portfolio Acquisition 4 2017, LLC (the “Lender”),(CEC) its successors and/or

assigns, is granted relief from the automatic stay to exercise its rights and remedies under its

agreements with 657-665 5th Avenue LLC (the “Debtor”) and (CEC) under applicable law.

including, (i) exercising its rights under its agreements with the Debtor and under applicable law,

including, without limitation, pursuing the Litigation to conclusion and conducting a foreclosure


1 All capitalized term used herein and not otherwise defined herein shall have the meanings
provided in the Motion.
      Case 1-19-45884-cec        Doc 80     Filed 03/18/20     Entered 03/19/20 13:43:48




sale of the Mortgaged Property, and taking any and all action as may be necessary and/or

appropriate to obtain a judgment authorizing such foreclosure; (ii) making any protective

advances provided for in the Mortgages and other Loan Documents that, in the Lender’s sole and

exclusive discretion, are necessary and/or appropriate to protect the value of the Lender’s

interest in the Mortgaged Property and prevent further waste; (iii) preserving its right to seek any

deficiency to the extent permitted by state and federal law, including 11 U.S.C. § 524(a); and (iv)

bringing such actions as are permissible by law to do so. (CEC)




                                                               ____________________________
 Dated: Brooklyn, New York                                             Carla E. Craig
        March 18, 2020                                         United States Bankruptcy Judge
